DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In view of the Applicants arguments and a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 1 including where a second seal protrusion which is farthest from the seal section is configured so that an inclination of the first inclined surface is smaller than that of the second inclined surface. The first seal protrusion configured as claimed, effectively suppresses gas leakage from the seal section side toward a side opposite to the seal section and the second seal protrusions configured as claimed, effectively suppress penetration of oil (lubricating oil) from the opposite side to the seal section toward the seal section.  The prior art does not disclose or suggest the claimed second seal protrusion arrangement or the suppression of oil from the opposite side to the seal section toward the seal section. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675